Citation Nr: 0907936	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-24 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected death pension 
benefits.  


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The deceased had recognized guerrilla service January 1943 to 
December 1944.  She died in February 2006.  The appellant is 
her surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDING OF FACT

The deceased had recognized guerrilla service from January 
1943 to December 1944; she did not possess the requisite 
service to allow her surviving spouse to qualify for VA 
nonservice-connected death pension benefits.


CONCLUSION OF LAW

Basic eligibility for VA nonservice-connected death benefits 
is not established.  38 U.S.C.A. §§ 101(2), 107(a), 1310, 
1521, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§  
3.1, 3.40, 3.41, 3.203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits is codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  However, in this case 
and on the specific limited question before the Board, notice 
is not required because the issue presented involves a claim 
for nonservice-connected pension benefits based on the 
service of an individual who did not have active military 
service during a period which so qualifies.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002). 

VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  As discussed below, the 
appellant's claim cannot be substantiated as a matter of law 
and, thus, VCAA notice is not required.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Discussion

The appellant seeks entitlement to nonservice-connected death 
pension based on the service of his spouse, who died in 
February 2006.  

The appellant submitted a certification of the Veteran's 
service from the Armed Forces of the Philippines dated in 
February 2006 that noted the Veteran had service as a 
recognized guerrilla from January 1945 to July 1945.  He also 
submitted an Affidavit for Philippine Army Personnel dated in 
June 2006 that noted the Veteran had service as a civilian 
guerrilla from January 1943 to December 1944 in the CO "U" 
2nd Inf. Reg PQOG.  

The RO requested a certification of the Veteran's service 
from the National Personnel Records Center (NPRC) in 
September 2006.  In November 2006, the NPRC certified that 
the Veteran had active duty with the Recognized Guerrillas 
from January 15, 1943 to December 31, 1944.    

Nonservice-connected death pension is payable to the 
surviving spouse of a veteran of war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  
38 U.S.C.A. §§  1521, 1541.

To establish basic eligibility for VA nonservice-connected 
death pension benefits, in part, the claimant must be a 
veteran who had active military, naval or air service.  38 
U.S.C.A. §§ 101(2)(24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the present was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA 
nonservice-connected death pension benefits.  38 C.F.R. 
§ 3.40(b)(c)(d).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service Department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  In short, under 38 C.F.R. § 
3.203, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies their service.  Soria, 118 F. 3d at 
749.  

In this case, the deceased's service has been verified, as 
detailed above and is not the type of service that can 
qualify a claimant for nonservice-connected death pension.  
Therefore, the Board finds that the appellant is not eligible 
for the requested benefit.  

In this case it is the law that is dispositive of the issue.  
The evidence shows that the deceased did not have the 
requisite type of service to establish entitlement to VA 
death pension benefits.  Accordingly, entitlement to VA 
nonservice-connected death pension benefits must be denied as 
a matter of law.  Mason, 16 Vet. App. at 132.


ORDER

Entitlement to a nonservice-connected death pension is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


